On Motion for Rehearing.
We have given careful consideration to appellants' motion for rehearing, but find no reason for changing our views with regard to the constitutionality of the special law. Many of the questions raised have been decided adversely to appellants' contention in the case of Eagle Lake Independent School District v. Hoyo, 199 S.W. 352. In support of our conclusions with regard to the provisions concerning the assumption of contracts, obligations, and debts, and concerning the power to levy taxes, which provisions are expressed so as to leave room for doubt concerning the intention of the Legislature, we cite the case of Maud, Tax Collector, v. Terrell, State Comptroller (Sup.) 200 S.W. 375, recently decided by the Supreme Court, which furnishes an excellent illustration of the application of the rule that if the terms used in a statute are general, reasonably admitting of a construction which does not condemn it, the language will be restrained in its operation so as to harmonize the statute with the Constitution, though literally it be susceptible of a broader meaning, which would conflict with the Constitution. The appellant's motion for rehearing is overruled.
Appellee insists that we erred in holding that the tax levy for the years 1915 and 1916 in excess of 33 cents on the $100 valuation was invalid, because in excess of the constitutional limit for school districts, and calls our attention to the fact that our holding establishes the 17 cents tax levied by the city as a double limitation upon taxpayers residing within the limits of the city. In other words, that the Constitution guarantees them the right to levy 25 cents for public buildings as taxpayers of the city, and 50 cents for public schools as taxpayers of an independent school district, and that our holding establishes that they can only levy 58 cents for both purposes, thus using the 17 cents as a limitation upon the taxing power both of the city and the new district. We conclude that appellee's contention should be sustained. Articles 924 and 925 designate school buildings in cities which have assumed the control of the public schools as public buildings to be provided out of the tax levied by authority of section 9, art. 8, of the Constitution, and in articles 2877 to 2880, inclusive, provision is made for the levy of taxes for the support of the public free schools in cities which have assumed control of the schools. The statutes under which the 17 cents tax levy was made declare it to be a tax for the erection of public buildings, and unless such statutes are held invalid it follows that the city can only levy 8 cents for the purpose of erecting public buildings as long as it is required to levy said tax of 17 cents. This being the case, we conclude that we erred in holding that said tax was a school tax within the meaning of article 7, § 3, of the Constitution. We therefore conclude that the tax levies made by the new district in 1915 and 1916 were not excessive. *Page 972 
Appellee's motion for rehearing is granted, our former judgment set aside, and judgment entered affirming in all respects the judgment of the trial court.